UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6216


BUTCHIE J. STEMPLE,

                Plaintiff - Appellant,

          v.

BOBBY P. SHEARIN,     Warden;   KEITH   K.   ARNOLD,   Chief;   KEVIN
LAMP, Chaplain,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-01739-ELH)


Submitted:   June 30, 2015                     Decided:    July 29, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Butchie J. Stemple, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Butchie   J.   Stemple      appeals   the   district   court’s   order

granting summary judgment to Appellees on his 42 U.S.C. § 1983

(2012)   claims.    We    have    reviewed   the   record   and   find   no

reversible error.     Accordingly, we deny Stemple’s motion for

appointment of counsel and affirm substantially on the reasoning

of the district court. *      Stemple v. Shearin, No.       1:14-cv-01739-

ELH (D. Md. Feb. 3, 2015).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




     * Although Stemple’s claim for equitable relief may not have
been barred by Appellees’ qualified immunity, see Wall v. Wade,
741 F.3d 492, 497 n.9 (4th Cir. 2014) (noting that qualified
immunity is inapplicable to claims for equitable relief), we
conclude that the claim nevertheless fails on the merits.     See
Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (“[W]e may affirm a judgment for any reason appearing on
the record.”).      See generally Wall, 741 F.3d at 498-99
(providing test for determining when prison policy violates
First Amendment).



                                      2